DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,212,115. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to transmitting an electronic certificate issuance request to an external apparatus, and receiving the electronic certificate based on an update time set on a screen.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-15, there are several instances of “wherein” clauses which limit the apparatus in an unclear way.  
Claim 1 recites “wherein, in the transmitting, the one or more controllers transmit the electronic certificate…”  This is more of a method step.  The apparatus itself needs to be limited.  Instead, this limitation could read “wherein, in the transmitting, the one or more controllers are configured to transmit the electronic certificate.”  For every “wherein” clause, there needs to be some configuration of the controllers or apparatus.  
Claim 8 recites “wherein, in a case that it is verified that the digital signature included in the received electronic certificate has been issued by the external apparatus, the one or more controllers update…”  This should read “wherein, in a case that it is verified that the digital signature included in the received electronic certificate has been issued by the external apparatus, the one or more controllers are configured to update…”
Similarly, claim 9 recites “wherein, in the verifying, the one or more controllers verify…”  This should recite “wherein, in the verifying, the one or more controllers are configured to verify…”  
Claim 10 recites “wherein the electronic certificate issuance request is transmitted from an apparatus connected to the information processing apparatus.  It is unclear how this limits the information processing apparatus.  Also, claim 1 recites that the electronic certificate issuance request is transmitted from the information processing apparatus.  Is this a different transmission?
Claim 11 recites “wherein, in the transmitting, the one or more controllers transmit…”  This should read “wherein, in the transmitting, the one or more controllers are configured to transmit…”  
Claim 12 recites “a third screen”.  However, claim 12 depends from claim 1.  Only a first screen has been recited in claim 1.  No second screen is recited.   Claim 12 also recites “wherein a transmission of the electronic certificate issuance request is activated by an instruction input via the third screen”.   A transmission of a certificate issuance request has already been recited.  Is this the same request?  In addition, it is unclear how this limitation limits the apparatus itself.  This is more of a method limitation.
Claim 13 recites “wherein the one or more controllers set the update time…”  This should read “wherein the one or more controllers are configured to set the update time”.
Claim 14 recites “wherein the one or more controllers being further configured to reflect a setting of the electronic certificate.”  It is unclear what is meant by the controller “reflecting” a setting.  Does this mean it displays a setting?  Acts on a setting?  Communicating a setting?  For examination purposes, the examiner will interpret this to mean it displays a setting.
Claim 15 recites “wherein the one or more controllers transmit the electronic certificate”.  This should recite “wherein the one or more controllers are configured to transmit the electronic certificate”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11, 13-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 2018/0034646) in view of Schwengler et al. (US 9,374,229).
Regarding claims 1, 16, and 22, Kuramoto teaches an information processing apparatus (and corresponding method and medium), comprising:
One or more controllers including one or more processors and one or more memories, the one or more controllers being configured to:
Transmit an electronic certificate issuance request to an external apparatus (Generating a certificate renewal request and providing to offline domain.  Certificate renewal requests may originate in the client domain) - see [0010] and [0031].
Receive the electronic certificate from the external apparatus in response to the electronic certificate issuance request (Transmitting the at least one renewed digital certificate to the client domain for storage in place of the at least of the subset of the plurality of digital certificates) - see [0010] and 
Update an electronic certificate stored in a storage with the received electronic certificate (Transmitting the at least one renewed digital certificate to the client domain for storage in place of the at least of the subset of the plurality of digital certificates) - see [0010] 
Wherein, in the transmitting, the one or more controllers transmit the electronic certificate issuance request to the external apparatus at a timing based on an update date and time of the electronic certificate and an update cycle of the electronic certificate (Certificate renewal request includes a target date time for which all the certificates of the system expiring prior to that date are requested to be renewed.  The entity generating the certificate renewal request runs from time to time or periodically (i.e., cycle)) - see [0031] and [0032].
Kuramoto teaches a display which can be used to interface with a user to accept input and commands - see [0088] and [0089].  
However, Kuramoto does not explicitly teach that the timing of the certificate renewal is set via a first screen.
Schwengler teaches a graphical user interface (i.e., a screen) for digital certificate profile configuration, including validity period.  The graphical user interface presents a plurality of certificate profile attributes selectable by the user - see title and abstract, and figure 2, 232.  The console interface 200 also allows the configuration of various other certificate options 208, such as the validity period 232 of the certificates and the renewal window 238 - see column 5 lines 56-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuramoto by using a screen to set the validity period/renewal timing for the digital certificate, in order to provide customizable configuration for the digital certificate, based upon the beneficial teachings provided by Schwengler.  These modifications would result in improved ability to customize the system.

Regarding claims 2 and 17, Schwengler teaches setting an intended use of the received electronic certificate (Attributes that are set will be different for digital certificate profiles used for generating authentication certificates for smartcards versus generating encryption certificates for electronic mail - see column 3 line 63 - column 4 line 4.  In other words, the attributes set the intended use of the certificate.

Regarding claims 6 and 21, Kuramoto teaches that the timing is different from an update date and time designated based on expiration time information of the electronic certificate (Renewal digital certificate generated before the at least one digital certificate expires) - see abstract.

Regarding claim 7, Schwengler teaches that the timing is based on the update date and time of the electronic certificate set via the first screen (Validity period on console interface) - see figure 2, 200 and 232.

Regarding claim 8, Kuramoto teaches verifying a digital signature included in the received electronic certificate, wherein in a case that it is verified that the digital signature included in the received electronic certificate has been issued by the external apparatus, the one or more controllers update, in the updating, the electronic certificates stored in storage with the received electronic certificate (Private key used to sign data blob in certificate, and is then verified with downloaded certificates public key.  Once validated the renewal application preplaces the original certificate with the renewed certificate) - see [0080].

Regarding claim 11, Kuramoto teaches setting a connection with the external apparatus, wherein, in the transmitting, the one or more controllers transmit the electronic certificate issuance request to the external apparatus set by the setting of connection (In step 7 (which may be performed concurrently with step 6), the end users 361 are provided a notification that one or more renewed certificates for the HSM 124 are available and to connect the HSM 124 to the client workstation 108 to run Token Renewal Application so that the renewed certificate(s) may be stored by the HSM 124) - see [0049].  In addition, Schwengler teaches using an user interface/display screen for a user to configure settings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuramoto by using a second screen to configure the connection setting, based upon the beneficial teachings provided by Schwengler.  These modifications would in improved ease of use.  In addition, using a second screen vs one screen would be merely a design choice which was well within the purview of the skilled artisan at the time of the claimed invention.

Regarding claim 13, Schwengler teaches a display, wherein the one or more controllers set the update date and time of the electronic certificate and the update cycle of the electronic certificate via the first screen displayed on the display (Graphical user interface (i.e., a screen) for digital certificate profile configuration, including validity period.  The graphical user interface presents a plurality of certificate profile attributes selectable by the user - see title and abstract, and figure 2, 232.  The console interface 200 also allows the configuration of various other certificate options 208, such as the validity period 232 of the certificates and the renewal window 238 - see column 5 lines 56-62).

Regarding claim 14, Schwengler teaches that the controller is further configured to reflect a setting of the electronic certificate to the information processing apparatus (Settings displayed on screen) - see figure 2.

Regarding claim 15, the combination of Kuramoto and Schwengler teaches that the controller transmits the electronic certificate issuance request to the external apparatus at a time based on expiration time information of the electronic certificate set via the first screen (Kuramoto teaches certificate renewal request includes a target date time for which all the certificates of the system expiring prior to that date are requested to be renewed - see [0031] and [0032].  Schwengler teaches expiration time set on first screen- see figure 2).

Claims 3-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 2018/0034646) in view of Schwengler et al. (US 9,374,229), and further in view of Jaatinen (US 2018/0139059).
The teachings of Kuramoto and Schwengler are relied upon for the reasons set forth above.
Regarding claims 3-5 and 18-20, Kuramoto and Schwengler do not teach setting a communication protocol for the received electronic certificate, performing an encryption communication with an apparatus connected to the information processing apparatus using the set communication protocol, and wherein the communication protocol is at least one of TLS, IPSEC, and IEEE802.1X.
Jaatinen teaches that the apparatus is configured to participate in establishing (i.e., setting) the secured protocol connection for certificates - see [0020].  The protocol can be TLS - see [0017].  TLS is a cryptographic protocol for Internet communication which employs cryptographic certificates and enables the use of symmetric encryption to secure the protocol connection - see [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuramoto and Schwengler by setting the communication protocol, performing encryption using the protocol, and using TLS protocol, based upon the beneficial teachings provided by Jaatinen.  These modifications would in improved security.

	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 2018/0034646) in view of Schwengler et al. (US 9,374,229), and further in view of Feather et al. (US 10,735,195).
The teachings of Kuramoto and Schwengler are relied upon for the reasons set forth above.
Regarding claim 9, Kuramoto and Schwengler do not teach obtaining a CA certificate from the external apparatus, wherein, in the verifying, the one or more controllers verify the digital signature included in the received electronic certificate using the obtained CA certificate.
Feather teaches using a public key included in a stored CA certificate to verify the digital signature of a signed credential packet, and thus verify that the sender of the signed credential packet is the host that installed the CA certificate - see column 6 lines 8-37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuramoto and Schwengler by using a CA certificate to verify a digital signature in order to provide verification of the sender, based upon the beneficial teachings provided by Feather.  These modifications would in improved security.
	
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (US 2018/0034646) in view of Schwengler et al. (US 9,374,229), and further in view of Takeda (US 2014/0258709).
The teachings of Kuramoto and Schwengler are relied upon for the reasons set forth above.
Regarding claims 10 and 12, Kuramoto and Schwengler do not teach causing an apparatus connected to the information processing apparatus via a network to display a third screen for instructing to transmit the electronic certificate issuance request, wherein a transmission of the electronic certificate issuance request is activated by an instruction input via the third screen; or wherein the electronic certificate issuance request is transmitted from an apparatus connected to the information processing apparatus.
Takeda teaches that a client PC (i.e., an apparatus) connected to an image forming apparatus (i.e., the information processing apparatus) sends the initial certificate issuance request to the image forming apparatus and this is done via a display screen - see figures 4 and 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuramoto and Schwengler by transmitting the certificate issuance request from a connected apparatus to the information processing apparatus and activating via a screen, for the purpose of being able to control the issuing of the certificate easily by a user, based upon the beneficial teachings provided by Takeda.  These modifications would in improved ease of use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495